DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February September 10, 2021 in response to the first office action on merit.

Remarks
Pending claims for reconsideration are claims 1-19. Applicant has
Amended claims 1, 4-6, and 14.
Cancelled claim 20. 


Response to Arguments
Applicant’s arguments filed on September 10, 2021 with respect to amended claims have been considered but they are deemed moot in view of the new grounds of rejection (see 103 rejection below).
Allowable Subject Matter
Claims 9, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1, 4, and 14 objected to because of the following informalities:  
When introducing the term “provider network” the definite article is used in each of the independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 2009/0299791 A1 / or “Blake” hereinafter) and in view of Ezekiel Kruglick (WO 2014/116201 A1 / or “Kruglick” hereinafter [provided by applicant]).
	
Regarding claim 1, Blake discloses “A computer-implemented method comprising” (Para 0010, a “…method determines if the license parameters will permit the requested access to the network resource” is disclosed):  
 “obtaining, from a service within [a] provider network, a request received from outside the provider network for permission to launch a new compute resource of a plurality of compute resources that can be launched within the provider network” (Fig. 1:  User 102 i.e., an “electronic device that is outside the provider network” of a Network1 106 i.e., a “provider network”; and Para 0004: An enterprise such as business, network operator, or other organization typically purchases software or application licenses or its users. Para 0064: a user/network operator has paid for certain amount of licenses which is obtained; and Para 0063: at switch or files contains settings of licenses);
“wherein, for each of the plurality of compute resources, an associated resource configuration stored in a first data store of the provider network is further associated with a user-specified license rule configuration stored in a second data store of the provider network” (Fig. Setting 126 or Syslog 124, stores license configuration information; and Para 0069), 
“wherein the user-specified license rule configuration is associated with a license required for the respective compute resource to operate within the provider network” (Para 0068: new service is within the Network1 106). 
“obtaining, from the user-specified license rule configuration associated with the new compute resource, an indication of a user-specified limit of a user-specified resource metric, the user-specified resource metric to identify a license consumption measure, wherein the license rule configuration is specified via [an application programming interface] of the provider network” (Para 0050-0061: configuration parameters or settings i.e., a “user-specified license rule configuration” sets real servers i.e., a “user-specified resource metric”  supporting each defined service; and sets limits for total licenses i.e.,  the “user-specified license limit” for each service i.e., an “instance” that can be utilized);
“determining that a launch of the new compute resource would cause the user-specified limit to be exceeded; and denying the request to launch the new compute resource” (Para 0084, license limit is reached and launch request is denied).
Furthermore, Blake discloses obtaining license configuration settings using a command line interface such as telnet (Blake, Para 0064).  
	But, Blake fails to specially disclose communication of a message via an application programming interface (API). 
	However, Kruglick discloses communication of messages related to licenses using an API (Kruglick, Para 0021). 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of communication of a message via an API of Kruglick to the License Management Systems of Blake to create a system where license information can be communicate with ease and the ordinary person skilled in the art would have been motivated to combine to implement communication between devices using high level languages.
	
Regarding claim 2, in view of claim 1, Blake discloses “wherein the user- specified license rule configuration relates to a software program licensed under a license agreement” (Para 0065: a service access request is detected; and Para 0050-0061: configuration parameters or settings i.e., a “user-specified license rule configuration” sets real servers i.e., a “user-specified resource metric”  supporting each defined service; and sets limits for total licenses i.e.,  the “user-specified license limit” for each service i.e., an “instance” that can be utilized).

wherein the request for permission to launch the new compute resource is a request for permission to launch a compute instance or a database instance within the provider network” (Para 0068: new service is within the Network1 106).

Regarding claim 4, Blake discloses “A computer-implemented method comprising” (Para 0010, a “…method determines if the license parameters will permit the requested access to the network resource” is disclosed):  
 “obtaining, from a service within [a] provider network, a first request received from outside the provider network for permission to launch a first new resource of a plurality of resources that can be launched within the provider network” (Fig. 1:  User 102 i.e., an “electronic device that is outside the provider network” of a Network1 106 i.e., a “provider network”; and Para 0004: An enterprise such as business, network operator, or other organization typically purchases software or application licenses or its users. Para 0064: a user/network operator has paid for certain amount of licenses which is obtained; and Para 0063: at switch or files contains settings of licenses);
“wherein each of the plurality of resources has an associated resource configuration that is further associated with a user-specified license rule configuration, wherein the user-specified license rule configuration is associated with a license required for the respective resource to operate within the provider network” (Para 0050-0061: configuration parameters or settings i.e., a “user-specified license rule configuration” sets real servers i.e., a “user-specified resource metric”  supporting each defined service; and sets limits for total licenses i.e.,  the “user-specified license limit” for each service i.e., an “instance” that can be utilized);
“obtaining, from the associated user-specified license rule configuration, an indication of a user-specified license limit of a user-specified resource metric, the user-specified resource metric to identify a license consumption measure, wherein the license rule configuration is specified via an [application programming interface] of the provider network” (Para 0050-0061: configuration parameters or settings i.e., a “user-specified license rule configuration” sets real servers i.e., a “user-specified resource metric”  supporting each defined service; and sets limits for total licenses i.e.,  the “user-specified license limit” for each service i.e., an “instance” that can be utilized);
“determining that a launch of the first new resource would cause the user-specified license limit to be exceeded based at least in part on a property indicated by the associated resource configuration that is an amount of the user-specified resource metric; and denying the first request to launch the first new resource e” (Para 0084, license limit is reached and launch request is denied).
	Furthermore, Blake discloses obtaining license configuration settings using a command line interface such as telnet (Blake, Para 0064).  
	But, Blake fails to specially disclose communication of a message via an application programming interface (API). 
	However, Kruglick discloses communication of messages related to licenses using an API (Kruglick, Para 0021). 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of communication of a message via an API of Kruglick to the License Management Systems of Blake to create a system where license information can be communicate with ease and the ordinary person skilled in the art 

	Regarding claim 5, in view of claim 4, Blake discloses “further comprising: obtaining, from the service within the provider network, a second request for permission to launch a second new resource within the provider network, the second new resource not having a property that is an amount of the user-specified resource metric; and denying the second request to launch the second new resource [i.e., determine whether new instance of a resource is allowed to operate based on the license usage count (Specification, Para 0059-0060)]” (Para 0084, license limit is reached and launch request is denied).

Regarding claim 6, in view of claim 4, Blake discloses “further comprising: obtaining, from the service within the provider network, a second request for permission to launch a second new resource within the provider network, the second new resource having a property that is an amount of the user-specified resource metric; determining that a launch of the second new resource would not cause the user-specified license limit to be exceeded; granting the second request to launch the second new resource; and updating one or more license usage values associated with the user-specified license rule configuration that includes the user-specified resource metric and the user-specified license limit” (Para 00074, update is performed when new request is approved).


further comprising: obtaining an indication that the second new resource terminated; and updating the one or more license usage values by removing an association between the license rule configuration and an identifier of the second new resource” (Para 00074, update is performed when new request is approved; and Para 0040: application identifier)

Regarding claim 8, in view of claim 6, Blake discloses “further comprising: obtaining an indication that the second new resource terminated, the second new resource associated with a number of licenses; and updating the one or more of the license usage values by the number of licenses” (Para 00074, update is performed).

Regarding claim 10, in view of claim 4, Blake discloses updating license usage information in database (Blake, Para 0074).
	But, Blake fails to specially disclose if a license limit is reached adjust the license limit to resources by a ratio. 
However, Kruglick discloses “further comprising adjusting the amount by a ratio relating the user-specified resource metric to the user-specified license limit (i.e., if a license limit is reached adjust the license limit to resources by a ratio) [i.e., determine how many resources (example, CPU cores) are allowed to execute per license. If two CPU cores are allowed then the ration of CPU cores to license is 2:1 (Specification, Page 7: Para 4)]” (Kruglick, Para 00035: a determination is made whether more than maximum allowed instances of a resource is executing at one time then reducing the executed instance by shutting-down i.e., “adjusting the amount by a ratio” over the license limit; and Para 0004: computing metrics).


Regarding claim 12, in view of claim 4, Blake discloses “wherein the user-specified resource metric and the user-specified license limit relate to a license agreement for a software program” (Para 0004, license agreement is disclosed).

Regarding claim 13, in view of claim 4, Blake discloses “wherein the first request for permission to launch the new compute resource is a request for permission to launch a compute instance or a database instance within a provider network” (Fig. SAL1 120 i.e., databases are accessed; and Para 0071).

Regarding claim 14, Blake discloses “A computer-implemented method comprising” (Para 0010, a “…method determines if the license parameters will permit the requested access to the network resource” is disclosed):  
“obtaining an indication of a user-specified license limit of a user-specified resource metric via an application programming interface of [a] provider network from an electronic device that is outside the provider network, the user-specified resource metric to identify a license consumption measure” (Fig. 1:  User 102 i.e., an “electronic device that is outside the provider network” of a Network1 106 i.e., a “provider network”; and Para 0004: An enterprise such as business, network operator, or other organization typically purchases software or application licenses or its users. Para 0064: a user/network operator has paid for certain amount of licenses which is obtained; and Para 0063: at switch or files contains settings of licenses); 
“associating a user-specified license rule configuration that includes the user-specified resource metric and the user-specified license limit with a resource configuration associated with an instance that can be launched within the provider network” (Para 0050-0061: configuration parameters or settings i.e., a “user-specified license rule configuration” sets real servers i.e., a “user-specified resource metric”  supporting each defined service; and sets limits for total licenses i.e.,  the “user-specified license limit” for each service i.e., an “instance” that can be utilized);
 “obtaining an indication that the instance associated with the resource configuration was launched within the provider network based at least in part on a request from outside the provider network” (Para 0065: a service access request is detected); 
“and updating one or more license usage values associated with the license rule configuration” (Para 0068: checks the license count; an Para 0069: license configuration settings is updated).
	Furthermore, Blake discloses obtaining license configuration settings using a command line interface such as telnet (Blake, Para 0064).  
	But, Blake fails to specially disclose communication of a message via an application programming interface (API). 
	However, Kruglick discloses communication of messages related to licenses using an API (Kruglick, Para 0021). 


Regarding claim 15, in view of claim 14, Blake discloses “further comprising: obtaining an indication that the instance terminated; and updating the one or more license usage values by removing an association between the license rule configuration and an identifier of the instance” (Para 00074, update is performed).

Regarding claim 16, in view of claim 14, Blake discloses “further comprising: obtaining an indication that the instance terminated, the instance associated with a number of licenses; and updating the one or more of the license usage values by the number of licenses” (Para 00074, update is performed).

Regarding claim 18, in view of claim 14, Blake discloses “further comprising: determining that a launch of another instance associated with the resource configuration would cause the user- specified license limit to be exceeded; obtaining a request for permission to launch a new instance, the new instance being associated with the resource configuration; and denying the request to launch the new instance” (Para 0084, license limit is reached and launch request is denied).
wherein the request for permission to launch the new instance is obtained from a service within the provider network” (Para 0068: new service is within the Network1 106).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raithinam et al. (US  2012/0079393 Al) discloses “…client access licenses may be defined in a client access license details configuration file that can be used to assist the remote presentation licensing platform to adapt to the dynamic business model” (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431